Citation Nr: 1340521	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial increased rating for third metacarpal (MC) joint strain with lateral deviation of the middle finger, status post fracture to the third MC head, right hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased a prior non-compensable service-connected right hand disability to ten percent disabling.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

FINDING OF FACT

The third MC joint strain with lateral deviation of the middle finger, status post fracture to the third MC head, right hand, is characterized by functional loss, which is not the equivalent of amputation with MC resection.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for third MC joint strain with lateral deviation of the middle finger, status post fracture to the third MC head, right hand, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5226, 5229 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with notification letters in November 2008 and February 2009 that fully addressed all notice elements and were sent prior to the two RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  The Veteran was afforded adequate VA examinations in January 2009 and October 2012.  Both the examiners considered the contentions of the appellant, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although only the October 2012 examiner reviewed the claims file, the January 2009 examination is still adequate because the primary concern in an increased rating claim is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).


II. Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's rating for right hand disability is currently rated at 10 percent disabling under Diagnostic Code (DC) 5229, which pertains to limitation of motion of the index or long finger.  38 C.F.R. § 4.71a.  Under DC 5229, a 0 percent rating is warranted where there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or extension is limited by no more than 30 degrees.  A 10 percent rating is warranted where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.  Ankylosis of the long finger is rated separately under DC 5226, which provides for a ten percent rating for favorable or unfavorable ankylosis of the long finger. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).

III. Facts

The Veteran contends that her right hand disability is more disabling than currently evaluated.  Specifically, she contends that her middle finger continues to drift to the right.

Service treatment records show that the Veteran fractured her right middle finger in 2004.  Her finger was casted and she had no surgeries. The Veteran filed a claim for post-fracture right hand disability in October 2008.

Post service, the Veteran was afforded a VA examination in January 2009.  The Veteran complained of constant knuckle aches and stiffness in the morning.  The Veteran stated that she believed that if her finger continues to drift, it would interfere with her ability to work as a police officer, specifically, firing her weapon.  It was reported that the right middle finger disability did not currently interfere with her daily activities or her occupation.  

Upon physical examination of the right hand, the VA examiner noted tenderness to palpation between the second and third metacarpals.  The examiner also noted lateral deviation to the ring finger, no edema, and full opposition to all 4 fingers and all 4 fingers to the transverse crease.  X-rays revealed a normal right hand.  The examiner diagnosed chronic strain of the third metacarpophalangeal joint with lateral deviation of the middle finger, status post fracture to the third metacarpal head.

The Veteran was provided a second VA examination in October 2012.  The Veteran reported numbness/tingling in the distal portion of her middle finger.  She also reported flare-ups that impact the function of her hand when she uses her hand a lot.  She reported that it is worse when she wakes up in the morning.  She reported using a finger brace about once per month.

Range of motion (ROM) testing revealed no limitation of motion or evidence of painful motion of the fingers.  The Veteran was unable to perform repetitive-use testing.  The examiner noted no objective functional loss of the fingers.  The examiner also noted no tenderness or pain to palpation, normal strength hand grip, no ankylosis, and no scars.  It was noted that functioning was not so diminished that amputation with prosthesis would adequately serve the Veteran.  It was also indicated that the finger disability should not impact the Veteran's ability to work.  The examiner diagnosed the Veteran with third metacarpal joint strain with lateral deviation.


IV. Analysis

Given the evidence of record, the Board finds that a rating in excess of 10 percent for right shoulder disability is not warranted.  The October 2012 VA examination revealed normal right long finger extension, which is would qualify for a 0 percent rating under DC 5229.  However, in consideration of Deluca, the Veteran's complaints of numbness, tingling, occasional flare-ups, and shifting of the right finger warrant a 10 percent rating for functional loss.

In this case there is no evidence of ankylosis of the long finger, and even ankylosis would not warrant more than the current minimal compensable evaluation under DC 5226.  The resulting impairment is not the equivalent of amputation of the finger, as was pointed out on the most recent examination.  The disability does not impact other fingers or result in interference with the overall function of the hand.  

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings in addition to those already awarded for third metacarpal (MC) joint strain with lateral deviation of the middle finger, status post fracture to the third MC head, right hand, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In comparing the Veteran's current disability level and symptoms to the Rating Schedule, the Board finds that the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, and ankylosis. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right hand disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the Ratings Schedule would not be appropriate.  The disability has not resulted in frequent hospitalizations.  While the Veteran has expressed concern that the disability could have a future impact on her employment, it was indicated on the two recent VA examinations that there was no current impact on her ability to work.  Accordingly, the Board finds that the Veteran's disability picture is sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun are moot.


ORDER

Entitlement to an evaluation in excess of 10 percent for third metacarpal (MC) joint strain with lateral deviation of the middle finger, status post fracture to the third MC head, right hand, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


